DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 and 08/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Claims 1-14, and 16-21 
Species II: Claims 11-16, and 21
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 11-14, 16, and 21
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an implantable medical device comprising a frame having at least one strut; and a tubular member attached to the frame and including a strength element oriented with the at least one strut, the tubular member configured to maintain orientation of the strength element with the at least one strut in response to a force applied to the frame., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Thompson (US 2004/0162606 A1).  Thompson discloses an implantable medical device (Figure 3, item 18 “prosthesis”) comprising: a frame having at least one strut (Figures 3 and 5, item 32 “structural strands”; paragraphs 0045 and 0049); and a tubular member (Figures 3 and 5, item 40 “sheeting”) attached to the frame and including a strength element oriented with the at least one strut (Figures 3 and 5, item 42 “textile strands” (i.e. strength element); paragraph 0057), the tubular member configured to maintain orientation of the strength element with the at least one strut in response to a force applied to the frame (paragraph 0058).  
During a telephone conversation with applicant’s representative, Johnathon Webb, on 10/13/2021 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-14, and 16-21.  Affirmation of this election must be made by applicant in replying to this Office 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (US 2004/0162606 A1).

	 Regarding claim 1, Thompson discloses an implantable medical device (Figure 3, item 18 “prosthesis”) comprising: 
a frame having a plurality of struts overlapping and extending between a proximal end and a distal end of the frame (Figures 3 and 5, item 32 “structural strands”; paragraphs 0045 and 0049); 
and a tubular member (Figures 3 and 5, item 40 “sheeting”) attached to the frame and including fibrils extending along the plurality of struts and configured to maintain alignment with the plurality of struts (Figures 3 and 5, item 42 “textile strands”; paragraph 0057).  
Figure 5; paragraph 0057, lines 10-13).  
	Regarding claim 3, Thompson discloses wherein the fibrils extend in parallel with the plurality of struts (Figure 5; paragraph 0057, lines 10-13).  
	Regarding claim 4, Thompson discloses wherein the plurality of struts are braided and extend helically between the proximal end and the distal end of the frame (Figures 3 and 5; paragraph 0045), and the fibrils are configured to coincide with a geometry of the plurality of struts (Figure 5; paragraph 0057, lines 10-13).  
	Regarding claim 5, Thompson discloses wherein the geometry of the plurality of struts changes in response to at least one of a length change of the frame and a circumferential change of the frame (paragraphs 0048 and 0049), and the fibrils are configured to orient with the plurality of struts in a direction extending toward the proximal end of the frame and a direction extending toward the distal end of the frame (Figure 5; paragraph 0056 and 0057, lines 10-13).  
	Regarding claim 6, Thompson discloses wherein the plurality of struts include a first set of struts that extend at a first pitch toward the proximal end and a second set of struts that extend at a second pitch toward the distal 3Appln. No. TBDAttorney Docket No. 450385.002846 1586US02 end (Figure 6, paragraph 0051, lines 1-6, “two oppositely directed and concentric sets of helices”), and the fibrils include a first set of fibrils that extend at approximately the first pitch toward the proximal end and a second set of fibrils that extend at approximately the second pitch toward the distal end (Figure 5, paragraph 0057, lines 10-13).  
	Regarding claim 7, Thompson discloses wherein the first set of fibrils overlap with the second set of fibrils throughout the tubular member (Figure 6 depicts first set of fibrils 42 overlapping second set of fibrils 42).  
	Regarding claim 8, Thompson discloses wherein fibrils are configured to shear relative to one another to maintain alignment with the plurality of struts in response to at least one of a length change the fibrils of Figure 5 are oriented in the same manner as the claimed invention, therefore, they are configured to shear relative to one another to maintain alignment with the plurality of struts in response to at least one of a length change of the frame and a circumferential change of the frame).  
	Regarding claim 9, Thompson discloses wherein the tubular membrane is configured to allow expansion and contraction of the frame in response to at least one of a length change of the frame, a circumferential change of the frame, and angular displacement of the frame (paragraph 0058).  
	Regarding claim 10, Thompson discloses wherein the tubular member is configured to resist residual elastic strain acting against frame deformation in response to at least one of the length change of the frame, the circumferential change of the frame, and the angular displacement of the frame (paragraph 0058 “highly compliant”).  
	Regarding claim 11, Thompson discloses an implantable medical device (Figure 3, item 18 “prosthesis”) comprising: a frame having at least one strut (Figures 3 and 5, item 32 “structural strands”; paragraphs 0045 and 0049); and a tubular member (Figures 3 and 5, item 40 “sheeting”) attached to the frame and including a strength element oriented with the at least one strut (Figures 3 and 5, item 42 “textile strands” (i.e. strength element); paragraph 0057), the tubular member configured to maintain orientation of the strength element with the at least one strut in response to a force applied to the frame (paragraph 0058).  
	Regarding claim 12, Thompson discloses wherein the tubular member includes fibrils, filaments, threads, or fibers that form the strength element (Figures 3 and 5, item 42 “textile strands” (i.e. strength element); paragraph 0057, Figures 3 and 5, item 42 “textile strands” (i.e. strength element); paragraph 0057).  
Figure 5, item 42 “textile strands”, paragraph 0093, lines 1-3).  
	Regarding claim 14, Thompson discloses wherein the frame includes a series of discrete rings (Figures 2A-B; paragraph 0049).  
	Regarding claim 16, Thompson discloses wherein the tubular member forms a continuous flow lumen (paragraph 0058).  
	Regarding claim 17, Thompson discloses a method comprising: deploying an implantable medical device into a body (paragraph 0043), the implantable medical device including a frame having a plurality of struts overlapping and extending between a proximal end and a distal end of the frame (Figures 3 and 5, item 32 “structural strands”; paragraphs 0045 and 0049) and a tubular member (Figures 3 and 5, item 40 “sheeting”) attached to the frame having fibrils extending along the plurality of struts in alignment with the plurality of struts (Figures 3 and 5, item 42 “textile strands”; paragraph 0057); and maintaining alignment of the fibrils with the plurality of struts in response to altering a geometry of the stent (paragraph 0058, lines 3-7).  
	Regarding claim 18, Thompson discloses wherein maintaining alignment of the fibrils includes the fibrils shearing relative to one another to maintain alignment with the plurality of struts in response to at least one of a length change of the frame and a circumferential change of the frame (the fibrils of Figure 5 are oriented in the same manner as the claimed invention, therefore, they are configured to shear relative to one another to maintain alignment with the plurality of struts in response to at least one of a length change of the frame and a circumferential change of the frame).  
	Regarding claim 19, Thompson discloses wherein the fibrils of the tubular member are axially aligned with the plurality of struts (Figure 5; paragraph 0057, lines 10-13).    
Figures 3 and 5; paragraph 0045), and the fibrils are configured to coincide with a geometry of the plurality of struts (Figure 5; paragraph 0057, lines 10-13).  (Figure 5; paragraph 0057, lines 10-13).    
	Regarding claim 21, Thompson discloses an implantable medical device (Figure 3, item 18 “prosthesis”) comprising: a frame having at least one strut arranged in a first direction (Figures 3 and 5, item 32 “structural strands”; paragraphs 0045 and 0049); (Figures 3 and 5, item 32 “structural strands”; paragraphs 0045 and 0049); and a tubular member (Figures 3 and 5, item 40 “sheeting”) attached member (Figures 3 and 5, item 40 “sheeting”) attached to the frame and including a strength element oriented with the at least one strut in the first direction (Figures 3 and 5, item 42 “textile strands” (i.e. strength element); paragraph 0057) and the strength element is configured to bias the at least one strut in the first direction (the strength element 42 of Figure 5 and the strut 32 are formed in the same manner as the claimed invention therefore it is configured to bias the at least one strut in the first direction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774